Citation Nr: 1403327	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-47 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for service-connected scar on the right elbow (claimed as a right arm and elbow disability). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned at a March 2011 Travel Board hearing.  The hearing transcript is of record.  At that time, he submitted additional medical evidence, which has not yet been considered by the RO.  However, he waived initial RO consideration of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


REMAND

The Veteran is currently in receipt of a noncompensable rating for his service-connected scar of the right elbow (claimed as a right arm and elbow disability), based on the results of his March 2010 VA examination.  However, during his March 2011 Travel Board hearing, he complained of severe pain in the right elbow (requiring 800mg of Ibuprofen three times per day) and functional impairment (inability to lift), due to the right arm/elbow disability.  The Veteran has only been evaluated under the criteria for rating scars; however, the Board finds that his reported symptoms may be indicative of a muscle injury to the right arm/elbow, specifically impairment of the Group V and VI muscles, which control flexion and extension of the elbow.  Nevertheless, without further comment from a clinician, it remains unclear to the Board which specific muscle groups, if any, are impacted by the Veteran's right arm/elbow disability.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002 & 2012); 38 C.F.R. § 3.159(c) (4) (2013); Robinette v. Brown, 8 Vet. App. 69 (1995).  In light of the foregoing, and in an effort to fully assess the extent of any residual disability that may be present as a result of the Veteran's in-service right arm/elbow injury, the Board finds that a remand for an additional VA examination is necessary in order to determine whether a higher rating is warranted under the applicable muscle codes.  Colvin v. Derwinski, 1 Vet. App. 171   (1991). 

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2.  Following completion of the above, afford the Veteran a VA muscles/joints examination (or other pertinent examination or examinations), for the purpose of ascertaining the current nature and severity of his service-connected right arm/elbow disability.  

The Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated studies should be performed, and the reports of any such studies should be incorporated into the evaluation report to be associated with the claims file.  

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the Veteran's private treatment records and the March 2010 VA examination report.  Specifically, the VA examiner's opinion should address the following:

a)  Identify all orthopedic pathology related to the Veteran's service-connected right arm/elbow disability.  Conduct all necessary tests, to include range of motion studies of the right arm and elbow, expressed in degrees.  State whether the Veteran's right arm/elbow disability is manifested by any painful flare-ups, and, if so, their frequency and duration.  Specify whether any flare-ups are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss.  State whether any ankylosis (favorable or unfavorable) is present. 

b.)  State whether the Veteran's right arm/elbow disability is productive of any actual painful, unstable or malaligned joint, due to healed injury.  Then, discuss whether the Veteran has additional functional loss due to that service-connected disability and describe any pain, weakened movement, excess fatigability, or incoordination present. 

c.)  Identify which muscle groups are impacted by the Veteran's right arm/elbow disability.  Specify whether there is more than one muscle group involved in the same anatomical region.  State whether there is overlapping symptomatology between any affected muscle groups.  Also, note whether the overall degree of injury to each affected right arm/elbow muscle group would be considered moderate, moderately severe, or severe.  In so doing, the examiner should specifically state whether or not each of the cardinal signs and symptoms of a muscle disability is shown, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

d.)  State whether the Veteran's service-connected right arm/elbow disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any right arm/elbow neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to specifically include EMG or nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

e.)  Note whether the Veteran's right arm/elbow disability is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is unstable or superficial.

f.)  Discuss whether the Veteran's right arm/elbow disability is productive of any additional functional impairment.  In particular, state what impact, if any, that service-connected disability has on the Veteran's activities of daily living, including his ability to obtain and maintain employment.  Also specify whether that disability is productive of marked interference with employment or frequent periods of hospitalization.

g.)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right arm/elbow findings found on the current examination are related to the Veteran's November 1968 inservice injury to the right elbow (struck with a sharp object), followed by an abscess and cellulitis, or are otherwise related to service.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with the REMAND.

4.  Readjudicate the Veteran's appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

